    Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 1 of 14




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                       Case No. 3:19-md-2885

                                                  Judge M. Casey Rodgers
                                                  Magistrate Judge Gary R. Jones
This Document Relates to All Cases
______________________________/

                                        ORDER

      Pending before the Court are: (1) Plaintiffs’ Motion to Compel

Discovery and Memorandum of Law (ECF No. 1226); (2) Defendants’

Motion to Compel Production of Unredacted Records or, in the Alternative,

for In Camera Review as to Bellwether Plaintiffs Stephen Hacker and

Vernon Rowe (ECF No. 1231); and (3) Defendants’ Motion to Compel

Disclosure of Disclosed Protected Information as to Bellwether Plaintiff

Denise Kelley (Case No. 7:20-cv-153-MCR-GRJ, ECF No. 9). 1 Defendants

filed a response in opposition to Plaintiffs’ motion (ECF No. 1252), and

Plaintiffs filed responses in opposition to Defendants’ motions (ECF No.

1248; Case No. 7:20-cv-153-MCR-GRJ, ECF No. 10).

1 Also pending before the Court is Defendants’ Motion to Compel Initial Disclosures and
Discovery Responses. ECF No. 1241. The Court scheduled that motion for hearing with
the discovery motions addressed in this order, ECF No. 1243, but, in view of time
constraints and after some opportunity for argument, the parties rested on their briefing.
The Court, therefore, resolves that motion in a separate order.
    Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 2 of 14




       On July 16, 2020, the Court conducted a telephonic hearing for the

parties to present argument on these motions. For the reasons explained

at the hearing (which are fully incorporated herein) and as discussed

below, the Court rules on the instant motions as follows. 2

                                I. LEGAL STANDARD

       The Federal Rules of Civil Procedure permit discovery limited to

nonprivileged matter that is “relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevancy

is construed “broadly to encompass any matter that bears on, or that

reasonably could lead to other matter[s] that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978). Determining whether discovery is proportional requires

consideration of “the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).




2This order is written for the benefit of the parties in view of their representations that the
discovery sought in these motions is pertinent to the forthcoming depositions of the
Bellwether Plaintiffs.

                                              2
   Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 3 of 14




      Where, as here, a party objects to the production of documents or an

interrogatory, the requesting party may file a motion to compel. Fed. R.

Civ. P. 37(a)(3)(B). This Court has “broad discretion … to compel or deny

discovery.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1307 (11th Cir. 2011) (citing Fed. R. Civ. P. 26(b)). The Court will

consider only those objections to discovery that were timely raised and are

relied upon in response to the motion to compel. Moses v. Halstead, 236

F.R.D. 667, 672 n.8 (D. Kan. 2006); Auto Owners Ins. Co. v. Totaltape,

Inc., 135 F.R.D. 199, 201 n.1 (M.D. Fla. 1990). The objecting party

typically bears the burden to substantiate its objections. Lane v. Capital

Acquisitions, 242 F.R.D. 667, 670 (S.D. Fla. 2005).

      If a party objects to the relevance of propounded discovery requests,

the objecting party must establish that the requested discovery (1) is not

relevant under Rule 26(b)(1), or (2) is marginally relevant, such that

production would cause potential harm outweighing the presumption in

favor of broad disclosure. Am. Fed’n of State, Cty. and Mun. Emps.

(AFSCME) Council 79 v. Scott, 277 F.R.D. 474, 477 (S.D. Fla. 2011);

Gober v. City of Leesburg, 197 F.R.D. 519, 521 (M.D. Fla. 2000). If the

requested discovery’s relevance is not apparent, however, the party




                                      3
    Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 4 of 14




seeking the production must demonstrate relevancy. S.E.C. v.

BankAtlantic Bancorp, Inc., 285 F.R.D. 661, 666 (S.D. Fla. 2012).

                  II. Plaintiffs’ Motion to Compel Discovery

       A.     Bellwether Plaintiffs’ Interrogatories Nos. 2–5 and General
              Interrogatories No. 16 & 27–29.

       The bulk of Plaintiffs’ motion to compel addresses Defendants’

responses to these interrogatories. ECF No. 1226 at 8–20. Federal Rule

of Civil Procedure 33 governs the service of interrogatories and responses

thereto. Fed. R. Civ. P. 33. It is axiomatic that answers to interrogatories

must be “true, explicit, responsive, complete, and candid.” Weaver v.

Mateer and Harbert, P.A., 277 F.R.D. 655, 657 (M.D. Fla. 2011); see also

Equal Rights Ctr. V. Post Props., Inc., 246 F.R.D. 29, 32 (D.D.C. 2007).

“The party seeking discovery bears the burden of establishing that a

discovery response is inadequate.” Weaver, 277 F.R.D. at 657.

       Plaintiffs contend Defendants improperly rely on Federal Rule of Civil

Procedure 33(d)3 in referring to documents in response to these



3 Rule 33(d) states: “If the answer to an interrogatory may be determined by examining,
auditing, compiling, abstracting, or summarizing a party's business records (including
electronically stored information), and if the burden of deriving or ascertaining the answer
will be substantially the same for either party, the responding party may answer by: (1)
specifying the records that must be reviewed, in sufficient detail to enable the
interrogating party to locate and identify them as readily as the responding party could;
and (2) giving the interrogating party a reasonable opportunity to examine and audit the
records and to make copies, compilations, abstracts, or summaries.”

                                             4
   Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 5 of 14




interrogatories rather than answering directly the questions posed.

Specifically, Plaintiffs argue they are unsure, based on Defendants’

responses, whether “the answer[s] to [these] interrogator[ies] may be

determined by examining, auditing, compiling, abstracting, or summarizing

[Defendants’] business records (including electronically stored

information),” Fed. R. Civ. P. 33(d), because Defendants have not sworn

that these records are “the extent of their knowledge” as to the

interrogatories. In other words, Defendants have not certified “this is what

we know.” In response, Defendants assert they have complied with Rule

33(d) after a more-than-reasonable investigation of available business

records and that Rule 33(d) does not demand they “swear to perfection.”

      Upon consideration, Plaintiffs’ motion to compel better interrogatory

responses for Bellwether Plaintiffs’ Interrogatories Nos. 2–5 and General

Interrogatories No. 16 & 27–29 is DENIED. Defendants’ responses are

sufficient notwithstanding that they do not track Rule 33(d) verbatim or

include the certifications suggested by Plaintiffs. Defendants’ responses to

these interrogatories, as written, do not leave the door open for Defendants

to “sandbag” Plaintiffs at trial with evidence or testimony inconsistent with

these responses or not otherwise disclosed during discovery. The

responses are sworn, and other provisions of the Federal Rules of Civil


                                       5
   Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 6 of 14




Procedure govern supplemental disclosures and provide remedies for

noncompliance. See, e.g., Fed. R. Civ. P. 26(e) (“Supplementing

Disclosures and Responses”); Fed. R. Civ. P. 37(c) (“Failure to Disclose, to

Supplement an Earlier Response, or to Admit”).

      B.    Bellwether Plaintiffs’ Interrogatory No. 7

      Plaintiffs’ remaining challenge pertains to Bellwether Plaintiffs’

Interrogatory No. 7, which asks Defendants whether they have “conducted

any surveillance, including but not limited to any internet or computer

surveillance, on any Plaintiffs or any of Plaintiffs’ family members?” ECF

No. 1226 at 25. If Defendants conducted surveillance, the interrogatory

requests further that Defendants disclose:

      (a) [w]ho or what is the subject of such surveillance; (b) [t]he
      date and time such surveillance began; (c) [w]hether such
      surveillance is still ongoing and if not, the time and date on
      which such surveillance ended; and (d) [t]he identity of every
      individual who conducted or participated in any way in such
      surveillance, whether as an active participant, as a planner, or
      in post-surveillance analysis or production, and the identity of
      each such individual’s employer.

Id. Plaintiffs argue they are entitled to discovery on the existence of

surveillance conducted on the Bellwether Plaintiffs based on a well-

established body of Florida and federal case law. Id. at 26–27. At the

telephonic hearing, Plaintiffs clarified that they are no longer requesting the



                                       6
   Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 7 of 14




disclosure of internet and computer surveillance readily available through

public sources and the content of any surveillance unless Defendants

intend to use this surveillance at trial.

       Defendants objected to the interrogatory to the extent it sought

information protected by the work-product privilege, to the phrase “internet

or computer surveillance” as vague and ambiguous, and to the extent it

sought information publicly available or not in Defendants’ possession,

custody, or control. Id. at 26. Defendants contend this interrogatory

infringes on the work-product privilege—which is a matter of federal, not

state, law—and Plaintiffs are not entitled to all of the information sought in

Interrogatory No. 7. ECF No. 1252 at 31–37.

       Plaintiffs’ motion to compel a response to Bellwether Plaintiffs’

Interrogatory No. 7 is GRANTED. The law on this issue is straightforward.

See, e.g., Smith v. Diamond Offshore Drilling, Inc., 168 F.R.D. 582 (S.D.

Tex. 1996). Plaintiffs’ request for Defendants to disclose the existence of

surveillance of Bellwether Plaintiffs and their families (and the form of any

such surveillance) does not violate the work-product privilege. Defendants,

however, are not required to produce the content of surveillance (e.g.,

photographs, recordings, etc.) unless they intend to use them as evidence

at trial.


                                            7
    Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 8 of 14




     III. Defendants’ Motions to Compel Production of Unredacted
      Records as to Bellwether Plaintiffs Rowe, Hacker, and Kelley

       The next motions before the Court address redactions by Bellwether

Plaintiffs Rowe, Hacker, and Kelley to medical records from the

Department of Veteran Affairs and Department of Defense and to disability

records from the Veterans Benefits Administration. ECF No. 12314; Case

No. 7:20-cv-153-MCR-GRJ, ECF No. 9. Plaintiffs redacted these records

pursuant to Pretrial Order No. 39 because they “concern[ed] the identity,

diagnosis, prognosis, testing, or treatment of a plaintiff in connection with

substance abuse or mental health issues[.]”. ECF No. 1154. At the parties’

request, the undersigned examined in camera a number of the redactions

at issue prior to the telephonic hearing.

       As a general matter, mental health records are subject to the

psychotherapist-patient privilege. Jaffee v. Redmond, 518 U.S. 1, 15

(1996). This Court previously held that Plaintiffs have not placed their

mental health conditions in controversy merely by requesting damages for

“garden variety” mental anguish or emotional distress. ECF No. 1065 at 6;



4 Although this motion also addresses redacted and withheld records pertaining to
Bellwether Plaintiffs Baker and Estes, Defendants notified the Court prior to the telephonic
hearing that it was withdrawing its motion to compel as to those records because they
were produced by Plaintiffs. ECF No. 1248 at 1 n.1.



                                             8
   Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 9 of 14




see also Awalt v. Marketti, 287 F.R.D. 409, 417 (N.D. Ill. 2012) (“There is a

final approach, the so-called “middle ground” approach—which has

become the majority view—which holds that “[w]here a plaintiff merely

alleges ‘garden variety’ emotional distress and neither alleges a separate

tort for the distress, any specific psychiatric injury or disorder, or unusually

severe distress, that plaintiff has not placed his/her mental condition at

issue to justify a waiver of the psychotherapist-patient privilege.” (citing

Koch v. Cox, 48 F.3d 384, 390 (D.C. Cir. 2007)). This “is a matter of

procedural waiver (and pleading), not a matter of waiver under state

substantive law.” ECF No. 1108 at 14; see also Dominguez-Silva v.

Harvey, No. 3:04-cv-135-JTC, 2006 WL 826091, at *1 (N.D. Ga. Mar. 23,

2006) (the “garden variety” approach “gives the plaintiff, as master of his

Complaint, clear guidance on what claims or allegations will operate to

waive the privilege”).

      Here, Defendants argue that the redacted and withheld records for

Plaintiffs Rowe, Hacker, and Kelley should be produced without limitation

because they are not subject to a psychotherapist-patient privilege in the

first instance or, alternatively, any privilege was waived by voluntary

disclosure to a third party. ECF No. 1231 at 7–14, 32–34; Case No. 7:20-

cv-153-MCR-GRJ, ECF No. 9 at 10–20. And Defendants assert numerous


                                        9
  Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 10 of 14




theories of relevance under Rule 26(b)(1) as to Plaintiffs Rowe, Hacker,

and Kelley’s causes of action and claims for damages. ECF No. 1231 at

14-23, 32–34; Case No. 7:20-cv-153-MCR-GRJ, ECF No. 9 at 20–20. In

short, Plaintiffs say these records are not discoverable because they are

not relevant. ECF No. 1248; Case No. 7:20-cv-153-MCR-GRJ, ECF No.

10. It is clear from the parties’ protracted arguments that disputes as to the

relevance of the demanded records must be resolved on a case-by-case

basis.

      First, Defendants’ motion to compel the unredacted or withheld

records of Bellwether Plaintiff Hacker is DENIED. The Court is not

persuaded these records are relevant to Plaintiff Hacker’s garden-variety

claims for mental anguish, distress, or loss of enjoyment of life. Plaintiff

Hacker does not assert a cause of action directly implicating his mental

health (such as negligent infliction of emotional distress) nor does he intend

to offer expert testimony on his garden-variety damages claims. ECF No.

1248 at 16. Moreover, as mentioned at the hearing, the Court has

reviewed in camera the redactions and withheld documents for Plaintiff

Hacker—which pertain only to 16 documents—and the matters redacted in

the documents are far afield from this litigation and involve highly personal

issues, which will not have a bearing on Defendants’ assertion that the


                                      10
  Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 11 of 14




information is needed to address alternative explanations for Plaintiff’s

claimed damages. Defendants have sufficient discovery to explore

alternative reasons for his claims of mental anguish and loss of enjoyment

of life in Plaintiff Hacker’s case.

      Second, Defendants’ motion to compel the unredacted or withheld

records of Bellwether Plaintiff Rowe is DENIED to the extent they request

production of his records from the Department of Defense and VA

concerning the identity, diagnosis, prognosis, testing, or treatment in

connection with mental health or substance abuse issues. As explained

above, these records are not relevant to Plaintiff Rowe’s garden-variety

emotional damages claims. ECF No. 1248 at 18–19. Additionally, records

pertaining to substance abuse—which are covered under Pretrial Order No.

39 and are a species of mental health records—are not relevant at the

discovery stage because, as a general matter, the plaintiffs’ lost earning

capacity claims are limited to damages of hearing loss caused by their use

of the CAEv2.

      Plaintiff Rowe’s VBA disability records are different. The VA disability

system compensates veterans for “reductions in earning capacity from

specific injuries or combinations of injuries,” 38 U.S.C. § 1155, and for

“disability resulting from personal injury suffered or disease contracted in


                                      11
  Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 12 of 14




line of duty, or for aggravation of a preexisting injury suffered or disease

contracted in line of duty,” 38 U.S.C. § 1110. Any privilege as to these

records has been waived. See Bosworth v. Dayton Heidelberg Distributing

Co., 394 F. Supp. 3d 794, 795–96 (S.D. Ohio. 2019); In re Grand Jury

Investigation, 114 F. Supp. 2d 1054, 1055–56 (D. Or. 2000). Nevertheless,

these records are relevant, and therefore discoverable, only to the extent

Plaintiff Rowe makes a claim for diminished earnings or earning capacity.

Plaintiff Rowe must disclose the VBA disability rating for an underlying

mental health diagnosis, the diagnosis (if rated), and the general

description of the diagnosis by the VBA (not including the specific

circumstances giving rise to the diagnosis or treatment). This will allow

Defendants to make a reasoned inquiry into Plaintiff Rowe’s disability

ratings.

      Lastly, Defendants’ motion to compel the unredacted or withheld

records of Bellwether Plaintiff Kelley is DENIED to the extent they request

production of her records from the Department of Defense and VA

concerning the identity, diagnosis, prognosis, testing, or treatment in

connection with mental health or substance abuse issues. The Court has

reviewed in camera records provided by the parties and the matters

addressed therein are not relevant to her garden-variety claims for mental


                                      12
    Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 13 of 14




anguish, distress, and loss of enjoyment of life. ECF No. 10 at 7.

Additionally, the matters redacted by Plaintiff Kelly in a small number of

documents concern an incident that is highly personal and sensitive and

under no set of circumstances would have any bearing on the damages

claimed by Plaintiff Kelly (which do not include any wage loss claim) or on

any alternative reasons for damages that Defendants may attempt to

establish. Plaintiff Kelley, however, must disclose any VBA disability rating

for an underlying mental health diagnosis, the diagnosis (if rated), and the

general description of the diagnosis by the VBA (not including the specific

circumstances giving rise to the diagnosis or treatment) because this

information could be relevant to her claim for future loss of earning

capacity. This will allow Defendants to make a reasoned inquiry into

Plaintiff Kelley’s disability ratings. 5

                                 IV. CONCLUSION

       Accordingly, it is ORDERED:

       1. Plaintiffs’ Motion to Compel Discovery and Memorandum of Law,
          ECF No. 1226, is GRANTED regarding interrogatory No. 7 and
          otherwise is DENIED regarding the other challenged responses to
          interrogatories. Defendants must respond to Bellwether Plaintiffs’
          Interrogatory No. 7, pertaining to the existence and form of
          surveillance of the Bellwether Plaintiffs and their families.


5Because this resolves Defendants’ motion to compel as to Plaintiff Kelley, Defendant’s
motion for leave to file a reply memorandum, ECF No. 11, is DENIED as moot.

                                           13
Case 3:19-md-02885-MCR-GRJ Document 1258 Filed 07/17/20 Page 14 of 14




      Defendants are not required to disclose the content of any such
      surveillance unless they intend to use it at trial.

   2. Defendants’ Motion to Compel Production of Unredacted Records
      as to Bellwether Plaintiffs Hacker and Rowe, ECF No. 1231, is
      DENIED except to the extent that Plaintiff Rowe must disclose the
      VBA disability rating for an underlying mental health diagnosis, the
      diagnosis (if rated), and the general description of the diagnosis by
      the VBA (not including the specific circumstances giving rise to the
      diagnosis or treatment).

   3. Defendants’ Motion to Compel Disclosure of Disclosed Protected
      Information as to Bellwether Plaintiff Kelley, Case No. 7:20-cv-153-
      MCR-GRJ, ECF No. 9, is DENIED except to the extent that
      Plaintiff Kelley must disclose the VBA disability rating for an
      underlying mental health diagnosis, the diagnosis (if rated), and
      the general description of the diagnosis by the VBA (not including
      the specific circumstances giving rise to the diagnosis or
      treatment).

   4. Defendants’ Motion for Leave to File a Reply Memorandum, Case
      No. 7:20-cv-153-MCR-GRJ, ECF No. 11, is DENIED as moot.

   DONE AND ORDERED this 17th day of July 2020.

                                       s/Gary R. Jones
                                       GARY R. JONES
                                       United States Magistrate Judge




                                  14
